DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 08/06/2021. Applicant's submission filed on 08/06/2021 has been entered. Accordingly, claims 1, 6-9, 12-13, 18-28, and 30 remain pending, claims 1, 7, 12-13, 18, 24, 27-28, and 30 have been amended, claim 29 has been canceled, and claim 31 have been added.
Response to Arguments
Rejections under 35 U.S.C. § 112
	The rejection of claims 7 in the office action mailed 05/07/2021 have been withdrawn in light of the applicant’s amendments and cancelation of claim 29 as filed 08/06/2021. The rejections of claims 12-13, 18-20, 23-24, 26, and 30 remain and have been updated to reject the most current amendments to the claims which do not resolve the outstanding clarity issues with the claims. See below.
Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1 filed 08/06/2021 have been considered but are not persuasive.
Applicant argues on page 13, third paragraph
“Thus, rather than a rotary unit configured to rotate the motor drive device and the support unit around an axis in the Z-direction; and a movement unit configured to move the motor drive device and the rotary unit on a plane orthogonal to the Z-direction as recited in claims 1, 13 and 18, Tsekos discloses a rigid-liquid actuation assembly, which includes ”

In response, applicant is directed to Tsekos [0102] which discloses “the mechanical design and kinematic structure of the actuated subassemblies of the first unit 1050 which can perform a combined motion and synchronized motion to maneuver in the 3-dimensional (3D) space and can align the second unit 1051 along a line 1101” (emphasis added), also see [0116]-[0117]. It is further noted that movement along the X-axis, as applicant has characterized the cited teachings from Tsekos on page 13, constitutes movement in a plane which is orthogonal to the Z-direction, as presently recited in the claims.
Applicant argues on page 13, fourth paragraph-page 14, second paragraph
“In addition, to establish a prima facie case of obviousness, an Examiner must show that an invention would have been obvious to a person of ordinary skill in the art at the time of the invention. MPEP § 2141. "A statement that modifications of the prior art to meet the claimed invention would have been 'well within the ordinary skill of the art at the time the claimed invention was made' because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not 
sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references." MPEP § 2143.01. "[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." MPEP § 2143.01 (citing KSR, 550 U.S. at 14, 82 U.S.P.Q.2d at 1396) (emphasis added).
In this particular case, the support unit as alleged in the Official Action is a combination of rigid and flexible tubing as shown in FIGS. 19C-19E (para. [0149] of Tsekos), and a flexion element of a pre-bent element that controllably extends to define the degree and extend of bending of a third unit of the robot (para. [0131] of Tsekos). Thus, the Official Action is merely conclusory statements without some objective reason to combine the teachings of the references”

In response, the applicant is directed to Tsekos [0034] which discloses that FIGS. 19C-19E depict a combination of “straight rigid tubing” and “flexible tubing”, and in [0149] “a plurality of flexible tubes filled with spheres and bushings that continue the transmission path from the distal end of the rigid tubes to the robot. The rigid tubes/piston combinations are used for the portion move or flex or bend in order to transmit actuation to the actuated, and thus moving parts, of the robot” (emphasis added) and the process of the transmitting of the actuation to be actuated is described in [0129] “the third Unit of the robot 1053 is bendable to reach the target area. Alternative means of generating the bending may comprise tubes with angulated slider, a rigid flexion regulator or pre-bend elements. In one aspect of this embodiment, as shown in FIG. 14A, the third unit 1053 is composed of three parts in tandem: 1) the first straight part 1602 one that extends from the distal tip 1608 of the second unit 1501 of the robot and has a length L1 measured relative to point 1608, 2) the second bendable part 1604 that bends by an angle F1 defined as the angle of intersection of the long axis 1610 of first part 1602 and the axis 1612 of the third part 1606, and 3) the third straight part 1606 that has a length L2. Furthermore, the third unit 1053 has a plurality of components that are independently actuated to adjust 1) the length L1 of the first straight part 1602, 2) the degree of bending F1, 3) the length L2 of the third straight part 1606, and 4) the rotation F2 of the entire third unit around axis 1610. In another aspect, as shown in FIG. 14B, those four actuated entities define four degree-of-freedom DoF that allow for the tip 1614 of the third unit to reach any point on a cylinder, thereby delivering and positioning an interventional tool” (emphasis added), therefore not motivation was needed to combine when these features have already been combined in the reference cited. It is also noted that FIG. 14D and [0131] to which the applicant refers were not cited in the rejection.
Applicant argues on page 15, second paragraph
“Moore also does not disclose or suggest a first vibration resistance member (or vibration resistance member) configured to receive the other end of the support unit, or a ”

	As indicated in the updated rejection below and the rejection mailed 05/07/2021, while Moore was relied upon to teach a first vibration resistance member which is configured to receive the other end of the support unit (see column 7, lines 47-55), Moore was not relied upon to teach the “rotary unit configured to rotate the motor drive device and the support unit around an axis in the Z-direction; and a movement unit configured to move the motor drive device and the rotary unit on a plane orthogonal to the Z-direction” as these features are disclosed by Tsekos. 
Please also see column 4, lines 14-19 and column 5, lines 60-67 through column 6, line 1, & column 11, lines 33-40 & 61-67 through column 12, lines 1-8 of Moore which discloses the U-shaped base plate which is removably and semi-cylindrically mounted to the pullback carriage in order to enable the motor drive unit to be stably placed on a support structure such as an operating table while the imaging system is in operation, so that while the motor drive unit is supported by the base plate, the pullback arm remains “fixed” allowing for proximal longitudinal movement of the main body causing for corresponding longitudinal movement of the respective drive-cable and telescoping inner sheath in order for the catheter to proximally and longitudinally move from its most distal position a distance equal to the distance moved by the main body casing relative to the pullback carriage. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

“Tsukui also does not remedy the deficiencies of Tsekos and Moore. Rather than a first vibration resistance member as recited, the shaft of Tsukui includes engagement strips that are fitted in the hole made in the bearing section to suppress rotation of the shaft. (See para. [0087] of Tsukui). 
In addition, as set forth in MPEP § 2143.01 (VI), "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959))" (emphasis added). 
In this particular case, in Tsekos, "an alternative preferred way for the 'robot base' to be anchored onto yet another base or frame that is handing from the ceiling of the room, and does not use any part of the imaging scanner or the operation table." (See para. [0116] of Tsekos). 
Thus, rather than the second vibration resistance member being configured to be attached on an upper surface of the table to restrain the vibrations generated by the motor drive device rotationally operating the drive shaft and to be disposed on the upper surface of the table in an arch shape and configured to cross over only one leg of the subject as recited in Claim 7 (and Claim 13), Tsekos does not use any part of the operation table”

In response to applicant’s arguments that “the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified”, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
	Further, applicant’s remarks regarding Tsekos “does not use any part of the operation table” appear to take [0116] of Tsekos out of context. See [0116] of Tsekos which discloses an additional base, not only a signal base, see “the robot base is a frame comprising 1) an interface that provides a preferred mechanical way to anchor the robot onto the “robot base”, such as but not limited to means of screws or fasteners, 2) a preferred mechanical way for the robot base to be anchored onto the patient couch or the imaging scanner or onto the operating table on another base or frame that is handing from the ceiling of the room, and does not use any part of the imaging scanner or the operation table” which clearly describes the robot being anchored to the patient table and additionally anchored to a base on the ceiling. Also see [0117] “the robot base has a mobile interface onto which the robot is anchored and which can be manually and pre-operatively adjusted or manually re-adjusted during the procedure. That provides “global” adjustment of the position of the robot pre-operatively by the operator by means of vernier or plane sliding or angulation and securing to this position for the entirety or part of the procedure. Such adjustments comprise, but are not limited to orthogonal rails onto which the interface slides to adjust the relative position of the robot onto the plane of the interface and a rotation axis to adjust the angle of the interface, and thus the plane of the robot, relative. Alternatively, the robot base has a mobile interface, onto which the robot is anchored, that can be remotely actuated pre-operatively and manually re-adjusted intraoperatively by means of actuating a remote actuator during the procedure”, further yet, see [0118] “In yet another aspect the patient 1520 is positioned at a prone or supine position onto the operation table or imaging scanner couch 1511, the robot base 1510 has the shape of a one-leg overhang over part of the patient body, as shown in FIG. 10D, and further this shape of robot base can be anchored to the left or the right of the patient side depending on the position of the targeted tissue 1531” and [0122] “Generally, in these embodiments and aspects the construction of the robot, robot base and any other component of the robotic system, based on the knowledge of those skilled in this art all material used is preferentially compatible and safe for use with the particular imaging modality. Also, material is selected to minimize friction between all surfaces 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-9, 12-13, 18-28, 30, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
both the motor drive device and the rotary unit on a plane orthogonal to the Z-direction. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claim 13 and 18 are also rejected for reciting the same and/or limitations outlined in the above rejection.
Claims 6-9, 12, 15, 19-28, 30, and 31 are also rejected due to their dependency on one of the above rejected independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 18-20, 23-24, 26-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a movement device configured to grip the scanner device and move the 
Claim 27 is rejected for reciting the same and/or limitations outlined in the above rejection.
Claims 24 and 28 rejected due to their dependency on either on claims 12 or 27 in light of the above rejection.
Claim 18 recites “restraining vibrations generated by the motor drive device with the first vibration resistance member” in lines 25-26, renders the claim indefinite since it is not clear what structure and how that structure physically employs the first vibration resistance in order to restrain the vibrations generated by the motor drive device located on the laying table at the proximal end of the image diagnostic catheter while the first vibration resistance member which is part of the drive unit that is located on the ceiling as the drive unit and first vibration resistance member of the drive unit are connected to the rail unit fixed to the ceiling.
Claims 19-20 and 29-30 are also rejected due to their dependency on claim 18 in light of the above ejection period
Claim 30 is also rejected for reciting the same and/or limitations outlined in the above rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-9, 12-13, 18-22, 24, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsekos (US20140058406), in view of Moore (US6292681).
Regarding claim 1, Tsekos discloses a medical device comprising:
a motor drive device that is connected to a proximal end of an image diagnostic catheter (1055 in FIG.2A), and configured to rotate a drive shaft inserted into the image diagnostic catheter around an axial direction and move the drive shaft along the axial direction (“rotatable and mechanically linkable base on which to secure the global positioner, where the base is 
a support unit configured to support the motor drive device in a state where the motor drive device is separated in a Z-direction from a table on which a subject is laid (units 1052 and 1053 in FIGS. 2A and 4C); 
wherein the support unit is a flexible arm configured to be bendable in a direction perpendicular to a longitudinal direction of the flexible arm (see tubing in FIGS. 19C-E) by applying an external force and configured to hold a shape of the flexible arm in a bent state (see FIG. 14A 1604 bendable part to hold the support part in a bent shape); and
wherein one end of the support unit in the longitudinal direction of the support unit interlocks with the motor drive device (see support tubing interlocking with actuator [motor drive device] 2302 in FIG. 15), and an other end of the support unit interlocks with a drive unit connected to a rail unit configured to be fixed to a ceiling (“the “robot base” to be anchored onto yet another base or frame [rail unit] that is handing from the ceiling of the room” [0116] and see rail system in FIGS. 22A-B), the drive unit comprising:
a rotary unit (see 1055 in FIG. 2A) configured to rotate the motor drive device and the support unit around an axis in the Z-direction (see [0150] where the rotational force along the support member becomes linear motion and see FIGS. 22A-23B for movement in the Z-direction); and 
a movement unit (see the stage in FIGS. 22A-23B) configured to move the motor drive device and the rotary unit (see opening 3002 in FIG. 22A) on a plane orthogonal to the Z-direction (see X axis in [0157- 0158] and the movement sliding along the rails in FIG. 22B), but does not explicitly disclose the drive unit comprising: a first vibration resistance 
However, in the same field of endeavor, Moore teaches the drive unit comprising: 
a first vibration resistance member configured to receive the other end of the support unit (“Referring to FIG. 3 in addition to FIG. 2, the pullback carriage [support unit] 48 has a yoke-shaped portion 76 [receives first support unit] that forms a pair of opposing collars 78, each of which slidingly engages a respective slide rail 80 extending through the main body casing 42. In particular, the respective slide rails 80 are each rigidly fixed at one end to the motor support bracket 66 and at the other end to a support flange 84, which itself is mounted to a distal end of the main body casing 42. In this manner, the main body casing 42 is “slidably mounted” to the pullback carriage 48” column 7, lines 47-55).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Tsekos with the least one vibration resistance member configured to prevent vibrations generated by the motor drive device rotationally operating the drive shaft as taught by Moore in order to prevent further movement from the output motor drive device (column 3, lines 40-50 of Moore).
Regarding claim 6, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Moore discloses further comprising:
a second resistance member configured to prevent vibrations generated by the motor drive device rotationally operating the drive shaft (“a reduction gear mechanism is mounted circumferentially around the drive-shaft within the main body casing of the drive unit, with the reduction gear mechanism producing an output circumferential speed that is significantly less than the circumferential speed of the drive-shaft. A longitudinal drive train, such as, e.g., a drive 
Regarding claim 8, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the support unit is a rigid body, which is not deformable (“FIGS. 18A-18B: Depicts configurations of the hose, which can be rigid or flexible or any combination of rigid and flexible hoses” [0033]).

an X-ray imaging apparatus (“Representative non-limiting examples of an imaging system are magnetic resonance imaging or spectroscopy or a combination thereof, ultrasound imaging, x-ray computed tomography, x-ray mammography, optical imaging, or video” [0061]).
Regarding claim 12, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the motor drive device comprises:
a scanner device (see [0194] ultrasound probe the linear array which [0195] images the inside tissue in the front and around the distal tip of the robot [scanning]) internally equipped with a motor (“as shown in FIG. 34E, the distal end of the end-effector may further carry a mechanism for deploying a sensor or a tool 5200 where its length (L) is in generally longer than the diameter (D) of the third Unit 1052,1053 and its active side 5202 is along its long dimension (L). This mechanism that can be actuated by means of bicycle-cable arrangement or by a hydraulic or other means [motor]. In one aspect, as shown in FIG. 34F, carrying the sensor or the tool 5200 is carried alongside the third unit 1052/1053.” [0197]); and
a movement device configured to grip the scanner device and move the scanner device in the axial direction using the motor (“as shown in FIG. 34F, carrying the sensor or the tool 5200 is carried alongside [axial direction] the third unit 1052/1053.” [0197]).
Regarding claim 13, Tsekos discloses a medical device comprising:
a motor connected to a proximal end of an image diagnostic catheter (1055 in FIG.2A), and configured to rotate a drive shaft included in the image diagnostic catheter around an axial direction and move the drive shaft along the axial direction (“rotatable and mechanically linkable 
a support configured to support the motor in a state where the motor is separated in a Z- direction from a table on which a subject is laid (units 1052 and 1053 in FIGS. 2A and 4C); 
wherein the support is a flexible arm configured to freely change a shape (see tubing in FIGS. 19C-E) of the flexible arm by applying an external force and configured to hold a changed shape (see FIG. 14A 1604 bendable part to hold the support part in a bent shape); 
wherein one end of the support interlocks with the motor (see support tubing interlocking with actuator [motor drive device] 2302 in FIG. 15), and an other end of the support interlocks with a drive unit connected to a rail unit configured to be fixed to a ceiling (“the “robot base” to be anchored onto yet another base or frame [rail unit] that is handing from the ceiling of the room” [0116] and see rail system in FIGS. 22A-B); and the drive unit comprising:
a rotary unit (see 1055 in FIG. 2A) configured to rotate the motor drive device and the support unit around an axis in the Z-direction (see [0150] where the rotational force along the support member becomes linear motion and see FIGS. 22A-23B for movement in the Z-direction); and 
a movement unit (see the stage in FIGS. 22A-23B) configured to move the motor drive device and the rotary unit (see opening 3002 in FIG. 22A) on a plane orthogonal to the Z-direction (see X axis in [0157- 0158] and the movement sliding along the rails in FIG. 22B), but does not explicitly disclose an arch shaped vibration resistance member configured to be attached on an upper surface of the table to restrain vibrations generated by the motor, the arch shaped vibration resistance member configured to cross 
However, in the same field of endeavor, Moore teaches an arch shaped vibration resistance member configured to be attached on an upper surface of the table (“a bottom surface 117 of the base plate 118 is suitably configured [disposed] such that the motor drive unit 22 will be stably supported on a flat [upper surface] structure (e.g., such as an operating table)” columns 5-6, lines 64-67 & 1) to restrain vibrations generated by the motor (“The motor drive unit 22 is also provided with an (optional) base plate 118 that is removably mounted to the pullback carriage 48…Preferably, a bottom surface 117 of the base plate 118 is suitably configured such that the motor drive unit 22 will be stably [resist vibrations] supported on a flat structure (e.g., such as an operating table), while the imaging system 20 is in operation [vibrations generated by the motor when the imaging system is in operation]” columns 5-6, lines 60-67 & 1), the arch shaped vibration resistance member configured to cross over only one leg of the subject (“the cross-section of the base plate 118 (shown in FIG. 3) is “U-shaped” to permit the motor drive unit 22 to be supported on a patient's leg” column 6, lines 2-4).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical device disclosed by Tsekos with the arch shaped vibration resistance member configured to be attached on an upper surface of the table to restrain vibrations generated by the motor, the arch shaped vibration resistance member configured to cross over only one leg of the subject taught by Moore in order to prevent further movement from the output motor drive device (column 3, lines 40-50 of Moore) 
Regarding claim 18, Tsekos discloses a method of acquiring a diagnostic image, the method comprising:

arranging a distal end of the image diagnostic catheter at a target position inside the blood vessel (“A US probe may be mounted onto the distal end of the robot and it is used for two tasks. It is utilized as sonar, for 3D or planar mapping the tissue boundaries that surround the robot and preferentially forward of the robot…the space between the US probe and the surface of the surrounding tissue should be filled with appropriate medium, such as the natural blood of the cavity inside which the robot operates, such as but not limited to the ventricles or the atria of the heart” [0194] and “the end-effector may be controlled to reach and hold a position in the center of the aortic annulus” [0200]);
connecting a motor drive device to a proximal end of the image diagnostic catheter (1055 in FIG.2A), the motor drive device configured to rotate a drive shaft included in the image diagnostic catheter around an axial direction and move the drive shaft along the axial direction (“rotatable and mechanically linkable base on which to secure the global positioner, where the base is movably oriented to fit an area of the surgical procedure on a patient” [0070]); and
arranging a support unit configured to support the motor drive device in a state where the motor drive device is separated in a Z-direction from the table on which the subject is laid (units 1052 and 1053 in FIGS. 2A and 4C);
applying an external force to the support unit to bend the support unit in a direction perpendicular to a longitudinal direction of the support unit (see bendable part 1604 in FIG. 14A 
interlocking one end of the support unit in the longitudinal direction of the support unit with the motor drive device (see support tubing interlocking with actuator [motor drive device] 2302 in FIG. 15), and an other end of the support unit with a drive unit connected to a rail unit be fixed to a ceiling (“the “robot base” to be anchored onto yet another base or frame [rail unit] that is handing from the ceiling of the room” [0116] and see rail system in FIGS. 22A-B), the drive unit comprising a rotary unit (see 1055 in FIG. 2A) configured to rotate the motor drive unit and  the support unit around an axis in the Z-direction (see [0150] where the rotational force along the support member becomes linear motion and see FIGS. 22A-23B for movement in the Z-direction); and a movement unit (see the stage in FIGS. 22A-23B) configured to move the motor drive unit and  the rotary unit (see opening 3002 in FIG. 22A) on a plane orthogonal to the Z-direction (see X axis in [0157- 0158] and the movement sliding along the rails in FIG. 22B), but does not explicitly disclose the drive unit comprising: a first vibration resistance member configured to receive the other end of the support unit, restraining vibrations generated by the motor drive device with the first vibration resistance member.
However, in the same field of endeavor, Moore teaches the drive unit comprising: 
a first vibration resistance member configured to receive the other end of the support unit (“Referring to FIG. 3 in addition to FIG. 2, the pullback carriage [support unit] 48 has a yoke-shaped portion 76 [receives first support unit via base plate 118] that forms a pair of opposing collars 78, each of which slidingly engages a respective slide rail 80 extending through the main 
restraining vibrations generated by the motor drive device with the first vibration resistance member (column 6, lines 60-66 the driveshaft rotates at a significantly reduced circumferential speed via a coupling gear of the reduction gear mechanism).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Tsekos with the least one vibration resistance member configured to prevent vibrations generated by the motor drive device rotationally operating the drive shaft and restraining vibrations generated by the motor drive device with the first vibration resistance member as taught by Moore in order to prevent further movement from the output motor drive device (column 3, lines 40-50 of Moore).
Regarding claim 19, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses comprising: obtaining a tomographic image at the target position (“the MAU, in addition to remotely actuating the robot, also controls the specific acquisition parameters of the imaging modality. The MAU controls the acquisition parameters of, for example, MRI scanner that include, but are not limited to, the number and orientation of the imaging planes, relative to the coordinate system of the MR scanner…the MAU controls the acquisition parameters of, for example, an ultrasound scanner with mechanized ultrasound probe that include but are not limited to, the orientation of the imaging plane” [0173-0174] and “not limited to, the combination of MRI or CT or fluoroscopy as the primary guidance 
Regarding claim 20, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses comprising:
obtaining an x-ray image at the target position with an x-ray imaging apparatus (“Representative non-limiting examples of an imaging system are magnetic resonance imaging or spectroscopy or a combination thereof, ultrasound imaging, x-ray computed tomography, x-ray mammography, optical imaging, or video” [0061] and “The MAU controls the acquisition parameters of, for example, MRI scanner [X-ray apparatus] that include, but are not limited to, the number and orientation of the imaging planes, relative to the coordinate system of the MR scanner [X-ray apparatus], and in order to better capture the area of the procedure, for example, planes that preferentially adjust on-the-fly their orientation to match and capture the motion of the end-effector of the robot, the targeted anatomy” [0173]).
Regarding claim 27, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the motor drive device comprises:
a scanner device (see [0194] ultrasound probe the linear array which [0195] images the inside tissue in the front and around the distal tip of the robot [scanning]) internally equipped 
a movement device configured to grip the scanner device movably in the axial direction using the motor (“as shown in FIG. 34F, carrying the sensor or the tool 5200 is carried alongside [axial direction] the third unit 1052/1053.” [0197]).
Regarding claim 21, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Moore discloses wherein the rotary unit is fixed to an upper surface of the first vibration resistance member (see FIG. 3 rotary unit 62/drive shaft fixed to the upper surface of the first vibration resistance member).
Regarding claim 22, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the movement unit includes an X-movement unit and Y-movement unit, the X-movement unit configured to move the movement unit along an X-direction and the Y-movement unit configured to move the movement unit along a Y-direction ([0102] the kinematics structure of the actuator subassemblies perform combined and synchronized motion/movements to maneuver within 3D space including movements within the spatial coordinates in the X and Y direction), and wherein the X- movement unit is supported by the rail unit (see [0157] rails 3010 in FIGS. 22A enable actuation along the X-direction), and Y-movement unit is disposed in an upper cavity of the rotary unit (see FIG. 23F where the 
Regarding claim 24, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, both Tsekos and Moore disclose further comprising:
a second vibration resistance member is configured to be attachable and detachable to the movement device of the motor drive device (see Moore columns 8, 12 & lines 31-35, 27-44 the latch mechanism/second vibration resistance member provides for engagement and disengagement see FIGS. 8 where the motor drive unit is prevented from moving proximately during imaging scan by second vibration resistance member and  4A-C show the disengagement between second vibration resistance member and the motor drive device; see Tsekos [0101] global positioner is detachable).
Regarding claim 26, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the second vibration resistance member is configured to be attachable and detachable from the table ([0116] base interface to which the robot/actuator assembly including the second vibration resistance member can be anchored in place by the operator relative to the patient to adjust the axis of the robot within the workspace, and the placement of the robot can be varied is determined by the operator indicating that it is detachable and attachable to the patient on the table).
Regarding claim 28, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, both Tsekos and Moore disclose further comprising:
a second vibration resistance member is configured to be attachable and detachable to the movement device of the motor drive device (see Moore columns 8, 12 & lines 31-35, 27-44 
Regarding claim 30, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Moore discloses further comprising: 
attaching a second vibration resistance member to the motor drive device and placing the second vibration resistance member on an upper surface of the table (“a bottom surface 117 of the base plate 118 is suitably configured [disposed] such that the motor drive unit 22 will be stably supported on a flat [upper surface] structure (e.g., such as an operating table)” columns 5-6, lines 64-67 & 1) to restrain vibrations generated by the motor (“The motor drive unit 22 is also provided with an (optional) base plate 118 that is removably mounted to the pullback carriage 48…Preferably, a bottom surface 117 of the base plate 118 is suitably configured such that the motor drive unit 22 will be stably [resist vibrations] supported on a flat structure (e.g., such as an operating table), while the imaging system 20 is in operation [vibrations generated by the motor when the imaging system is in operation]” columns 5-6, lines 60-67 & 1), the second vibration resistance member having an arch shape and configured to cross over only one leg of the subject (“the cross-section of the base plate 118 (shown in FIG. 3) is “U-shaped” to permit the motor drive unit 22 to be supported on a patient's leg” column 6, lines 2-4); and 
restraining the vibrations generated by the motor drive device rotationally operating the drive shaft with the second vibration resistance member  (column 6, lines 60-66 the driveshaft .
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsekos, in view of Moore, as applied to claim 1 above, further in view of Tsukui et al. (US20030057909, hereafter “Tsukui”).
Regarding claim 7, Tsekos, in view of Moore and Tsukui, substantially discloses all the limitations of the claimed invention, specifically, Moore discloses the first vibration resistance member is configured to receive the other end of the support unit (“Referring to FIG. 3 in addition to FIG. 2, the pullback carriage [support unit] 48 has a yoke-shaped portion 76 [receives first support unit] that forms a pair of opposing collars 78, each of which slidingly engages a respective slide rail 80 extending through the main body casing 42. In particular, the respective slide rails 80 are each rigidly fixed at one end to the motor support bracket 66 and at the other end to a support flange 84, which itself is mounted to a distal end of the main body casing 42. In this manner, the main body casing 42 is “slidably mounted” to the pullback carriage 48” column 7, lines 47-55), and a unit disposed on an upper surface of the table in an arch shape so as to cross one leg of the subject (“a bottom surface 117 of the base plate 118 is suitably configured such that the motor drive unit 22 will be stably [resisting unwanted vibrations] supported on a flat structure (e.g., such as an operating table), while the imaging system 20 is in operation [generating vibrations]. Preferably, the cross-section of the base plate 118 (shown in FIG. 3) is “U-shaped” to permit the motor drive unit 22 to be supported on a patient's leg” columns 5-6, 
However, in the same field of endeavor, Tsukui teaches the first vibration resistance member being a rubber member (“The drive body 102 has its proximal end held by the support section 105 that is mounted on a base 106. The support section 105 is made of elastic material such as rubber or foamed plastic. It supports one end of the drive body 102 such that the drive body 102 and the bearing section 103 can vibrate but will not touch [resistance] the base 106 located below the drive body 102 and the bearing section 103” [0088]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Tsekos and Moore with the first vibration resistance member being a rubber member as taught by Tsukui in order to provide suppression of the drive shaft ([0087] of Tsukui).
It would have been obvious to one ordinarily skilled in the art before the effective filing 
Regarding claim 23, Tsekos, in view of Moore and Tsukui, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the second vibration resistance member is configured to be attachable and detachable from the table ([0116] base interface to which the robot/actuator assembly including the second vibration resistance member can be anchored in place by the operator relative to the patient to adjust the axis of the robot within the workspace, and the placement of the robot can be varied is determined by the operator indicating that it is detachable and attachable to the patient on the table).
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tsekos, in view of Moore, as applied to claims 1 and 9 above, further in view of Blacker (US20170348060).
Regarding claim 25, Tsekos, in view of Moore, substantially discloses all the limitations of the claimed invention, specifically, Tsekos discloses wherein the X-ray imaging apparatus includes an X-ray tube device configured to emit X-rays, an X-ray image receiving device configured to receive the X-rays emitted from the X-ray tube device ([0169] imaging modality can be an x-ray), a C-arm ([0169] is CT or fluoroscopic x-ray guidance, which is known in the art to be used with a C-arm), and an alignment mechanism ([0075] the base of the global positioner/mechanism is rotated, translated, or both rotated and translated so that the workspace of the global 
However, in the same field of endeavor, Blacker teaches the imaging system including a C-arm ([0019] imaging system includes C-arm), the C-arm configured to support the X- ray tube device and the X-ray receiving device ([0003] fluoroscopy, [0020] Imaging system is configured to take one or more x-ray images during a catheter based medical procedure (e.g., real time images) to assist the user for properly position a guide wire, guide catheter, stent, etc. during the procedure), the C-arm is configured to rotate around an axis in the Z-direction and move the C-arm on an XY plane ([0019], [0020], & [0021] allows imaging system to partially or completely rotate around patient in order to obtain images at different angular positions relative to patient, 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the Tsekos and Moore with the imaging system including a C-arm configured to support the X- ray tube device and the X-ray receiving device as the C-arm is configured to rotate around an axis in the Z-direction and move the C-arm on an XY plane taught as by Blacker in order to rotate the imaging system around patient in order to obtain images at different angular positions relative to patient (e.g., sagittal views, caudal views, anterior-posterior views, etc.) to visualize the desired area of the patient during the procedure ([0019] & [0020] of Blacker).
Allowable Subject Matter
Regarding claim 31, modified Tsekos discloses the support unit (see black flexible actuation lines in FIGS. 19C-19E) connected to linkages which enables linear actuation with return with a resisting spring member which enables a conversion of rotational to linear actuation, and vise versa, by which rotation is achieved either by pushing in the same direction or by pushing together from opposite direction (see [0150], FIGS. 20B, 20E) and that the rotary unit being located between the movement unit (see [0116] where the robot is anchored to the second movement base on the ceiling), while Tsekos discloses but fails to disclose wherein the rotatory unit is located between the first vibration resistance member and the movement unit.
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793            

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793